Exhibit 10.1


AMENDMENT TO LOANOUT AGREEMENT


THIS AMENDMENT TO LOANOUT AGREEMENT (“Amendment”) is made and entered into as of
May 26, 2009, by and between Skystar Bio-Pharmaceutical Company, a Nevada
corporation (the “Company”), and Worldwide Officers, Inc. a California
Corporation (the “Lender”). Capitalized terms used herein and undefined shall
have the meanings set forth in that certain Loanout Agreement (defined in the
Recitals below).


RECITALS:


WHEREAS, reference is made to that certain Loanout Agreement dated as of May 5,
2008 (the “Loanout Agreement”), by and between the Company and the Lender,
pursuant to which the Company retained the services of Bennet P. Tchaikovsky
(“Executive”) as the Company’s Chief Financial Officer;


WHEREAS, pursuant to its term, the Loanout Agreement expired on May 4, 2009,
although at the request of the Company, Executive has continued to provide
services to the Company as its Chief Financial Officer;


WHEREAS, the Company desires that Executive continue to provide services as its
Chief Financial Officer under the Loanout Agreement, which is acceptable to the
Lender subject to certain amendments to certain terms and conditions of the
Loanout Agreement as set forth hereinafter;


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:


A. 
AMENDMENT



1.
Section 1.1 of the Loanout Agreement shall read in its entirety as follows:



“Effective as of May 5, 2009 (the “Effective Date”), the Company engages the
Lender and the Lender agrees to supply and make available to the Company, the
services of Executive to serve as the Company’s Chief Financial Officer (“CFO”)
during the term of this Agreement, on the terms and conditions contained in this
Agreement.  During the term of this Agreement, Executive shall make himself
available to the Company and to any of its subsidiaries or affiliates as
directed to pursue the business of the Company subject to the supervision and
direction of the Board of Directors of the Company (the “Board”).”


2.
Section 2.1 of the Loanout Agreement shall read in its entirety as follows:



“As compensation for the services rendered by Executive from the Effective Date
as well as for all services to be rendered by Executive for the term hereof
pursuant to this Agreement, the Company shall pay to the Lender a fee at an
annual base rate of $75,000 to be paid in twelve installments of $6,250.  During
Executive’s employment, the fee will be paid, at the beginning of each period
within seven calendar days. Reimbursement for travel expenses will paid by the
Company within thirty (30) calendar days of submission by the Lender to the
Company. Payment shall be made to Executive via wire transfer, and the Company
shall be responsible for any applicable wire transfer fees in connection
therewith. Failure to make payments within the prescribed time period shall
result in an 18% annual interest or the maximum amount permitted by law
(computed on a daily basis) to the past due balances.”


3.
Section 2.2 of the Loanout Agreement shall read in its entirety as follows:



“Executive will have the right to receive 7,220 shares of the Company’s Common
Stock, $0.001 par value, which shall vest during the term of this Agreement, in
the form of a restricted stock grant (the “Restricted Stock”).  The shares of
the Restricted Stock shall vest in four (4) equal installments of one thousand
eight  hundred and five (1,805) shares every three calendar months, with the
first installment to vest on August 5, 2009 (the “Vesting Schedule”). The
Restricted Stock shall be “restricted” and cannot be resold without their prior
registration or compliance with the terms of Rule 144 promulgated by the Act or
an exemption from the Act.  In addition, the Restricted Stock shall further be
subject to the terms and conditions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
The number of shares of Restricted Stock referenced in this section is subject
to adjustment in the case of any stock split, reverse stock split, combination
or similar events.


Upon the filing of an election pursuant to Section 83(b) of the Internal Revenue
Code (the “Code”) with respect to such grant of Restricted Stock, the Company
will not reimburse the Executive for any federal and state taxes due as a result
of such election.


During the term of this Agreement, Executive shall not, directly or indirectly,
(i) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend or otherwise transfer or dispose of, directly or
indirectly, any of the shares of the Restricted Stock or any shares received by
Executive from the Company as the result of the prior Loanout Agreements
(collectively “Shares”), or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any of the Shares, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of the Shares, in cash or
otherwise. The Shares may not be resold by Executive until 91 days after
Executive ceases to be Chief Financial Officer of the Company.”


 
4.
Section 3.1 of the Loanout Agreement shall read in its entirety as follows:



The term of this Agreement commences as of May 5, 2009 and shall continue for
one (1) years unless sooner terminated as herein provided.”


B.            CONFLICTS.  Except as expressly set forth in this Amendment, the
terms and provisions of the Loanout Agreement shall continue unmodified and in
full force and effect.  In the event of any conflict between this Amendment and
the Loanout Agreement, this Amendment shall control.


C.            GOVERNING LAW.  This Amendment shall be governed and construed
under the laws of the State of Nevada, and shall be binding on and shall inure
to the benefit of the parties and their respective successors and permitted
assigns.


D.            COUNTERPARTS.  This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. A facsimile or other electronic transmission of
this signed Amendment shall be legal and binding on all parties hereto.




[Remainder of page left blank intentionally.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
“COMPANY”
 
“EXECUTIVE”
             
SKYSTAR BIO-PHARMACEUTICAL COMPANY
 
BENNET P. TCHAIKOVSKY
             
By:
   
By:
               
Title
           

 
 
 

--------------------------------------------------------------------------------

 

 